EXAMINER’S COMMENTS, EXAMINER’S AMENDMENT, AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 5-6, and 9-52 are cancelled.  Claims 67-75 are new.  Claims 1-4, 7, 8, and 53-75 are pending and under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022 was filed after the mailing date of the non-final rejection on 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
Applicant's amendments and arguments filed on 01/05/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   New claim amendments do not add new matter as they are supported by the instant specification and originally filed claims.  
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,087,145; 10073949 and 10839960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Grieff on 3/18/2022.  Claims not mentioned here will be recited as in the claim set from 1/5/2022. 

Claim 74 reads:
The method of claim 67, wherein between about 85% to about 100% of the ejected mass of the droplets are deposited on the eye.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a method for delivering a reduced volume (less than 15 microliters) of ophthalmic solution or glaucoma medicament to the eye of a subject utilizing a piezoelectric device of the claims that provides for particular ranges of average droplet velocities and average droplet diameters.  The claims provide the compositions to be delivered include at least one out of a given group of medicaments/drugs.  The prior art does not teach or motivate methods of the instant claims.  

Conclusion
Claims 1-4, 7, 8, and 53-75 are allowed with examiner’s amendment above.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Primary Examiner, Art Unit 1613